DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 07/07/2022.
	Claim 1, 12-20 has been cancelled.  
	Claims 2-4, 7, 9, 11 have been amended. 
Remark of Applicants has been considered. 
 

Reason for allowance
 
 
Claims 2-11 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of manufacturing a module, comprising: providing at least one solder body with a base portion and an elevated edge extending along at least part of a circumference of the base portion, placing at least one carrier, on which at least one electronic component is mounted, in the at least one solder body so that the at least one carrier is positioned on the base portion and is spatially confined by the elevated edge, and among other limitations cited in claims 2, 7, 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818